On Rehearing.
We have carefully considered appellee's motion for a rehearing, and have concluded to overrule the same, adhering to the views expressed by us in the original opinion. In this connection, however, it is proper to say that appellee has filed in connection with its motion for a rehearing a certified copy of plaintiff's first amended original petition in the case of Bickford v. Refugio Land  Irri. Co. (Civ.App.) 143 S.W. 1188, cited by us in the original opinion, and by this certified copy it is made to appear that the plaintiff in that case did allege a mistake in the original petition, and that the defendant then sued was the defendant intended to be sued in the first place, so that the distinction attempted to be drawn by us with respect to the So. Pac. Ry. Co. v. Block and the Bickford v. Refugio Land  Irri. Company Cases does not obtain as to the latter case. We think, however, the decision in this case misconstrues the holding in the So. Pac. Ry. Co. v. Block Case, and that in that case no question of identity was made. We would gladly certify the question rather than consciously to conflict with another decision of a Court of Civil Appeals; but, under the interpretation given by our Supreme Court to the recent act of the Legislature affecting jurisdictions (First State Bank of Archer City v. F. M. Power, 163 S.W. 581), we are powerless to pursue this course.
The motion for rehearing is therefore overruled.